Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended the claims 4, 9, and 12 to fix minor grammatical/format issues. The previously indicated claim objections have been overcome.
Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive.
To summarize the applicant’s arguments concerning the 103 combination of the independent claims.
Applicant argues that Behmlander teaches an embedded sensors and that thus to use a device as taught by Restum would not be obvious. While applicant is correct that Behmlander teaches an embedded/internal to the shank sensor, this doesn’t render the use of Restum non-obvious when Behmlander is read as a whole/to one of ordinary skill in the art. While the mounting/location of the sensor between Behmlander and Restum are different, this change in location doesn’t affect the underlying function/principles of an ultrasonic sensor, and varying placements of a sensor is obvious/within the ability of one of ordinary skill in the art. Both pieces of literature address/solve the same underlying issue/deficiencies of previous solution: use of a ultrasonic to measure teeth/wearing parts with the need for complicated fabrication to include sensors or increased downtime/cost from using a person to inspect the teeth.
section “Machines, for example motor graders, dozers, wheel loaders, and excavators are commonly used in material moving applications. These machines include a ground engaging tool having a cutting edge configured to contact the material. During use of the cutting edge, the material abrades the cutting edge, causing it to erode away.” Here Behmlander teaches use/applicability to other ground engaging machines.and from 
Second Applicant argues that Behmlander does not teach that the proximal ends of the shanks are coupled to the agricultural device such that they pivot. That the cited figure does not clearly show that the shanks can/are capable of pivoting. This argument concerning the pivoting of the shanks is not found to be persuasive. To further elaborate on the cited figure clearly shows that on the end implement/holding section for the shanks that it is mechanically coupled with various pistons/hydraulics thus showing to one of ordinary skill in the art that the end tilling implement/assembly is actuated. Additionally Column 2, lines 52-58, which describes the cited figure, “Both of DCM 24 and ripper assembly 26 may be supported via separate hydraulic ram arrangements 28. Hydraulic ram arrangements 28 may be configured to shift DCM 24 and ripper assembly 26 vertically toward and away from front frame 12, shift DCM 24 and ripper assembly 26 side-to-side, and/or rotate DCM 24 and ripper assembly 26 about a horizontal or vertical axis.” Here “and/or rotate” of the ripper assembly 26 teaches that the ripper (and the shank) can pivot (rotate).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahmlander US9243381 in view of Restum et al, 20180349863.

Regarding Claim 1, Behmlander teaches “ a shank extending between a proximal end and a distal end” (Behmlander figure 2 gives a view of the elements 32 and 30 which clearly shows a proximal and distal end, from  Column 2, line 28-29 “Machine 10 may be, for example, a motor grader, a backhoe loader, an agricultural tractor” shows that the cutting members ripper assembly 26 is a tilling system); “the proximal end configured to be pivotally coupled to a portion of the agricultural implement” (From figure 1, a single pin type attachment can be clearly seen attaching element 32 to the ripper frame); “a shank attachment member coupled to the distal end of the shank” (The attachment between elements 30 (cutting blade) and 32 (base member), of figure 2 clearly shows that the blade is coupled to the distal end of the base member); “the non-contact sensor configured to detect a (column 3, lines 32-35 “A time interval between sending the signal and receiving the echo is calculated (either by sensor and/or by controller) to determine the a distance from sensor to terminal end”  (this length would be parameter indicative of wear)); “and a controller communicatively coupled to the non-contact sensor” (column 3, lines 40-42, “ Communication element 40 may be any type of communication element known in the art capable of directing signals from sensor 38 to controller 44 wirelessly.”); “the controller configured to determine a status of the wear of the shank attachment member based on sensor data received from the non-contact sensor.” (Column 4, lines 1-5, “ Controller 44 may include a memory, a secondary storage device, a processor, and any other components for running an application and/or recording signals from the sensor” and Column 4, lines 8-10, “One or more maps relating the signal from sensor 38 with wear values for the cutting edge”).
Behmlander however lacks teaching for the sensor being connected “remote” to the “shank attachment member”.
Restum teaches a “wear monitoring system” (Restum [0002] “Embodiments described herein relate to detecting wear of heavy machine components, such as heavy machine teeth and, in particular, using detected wear to predict when such components should be replaced or repaired.”); a “a noncontact sensor positioned remote” to its monitored part (Restum [0033] “In some embodiments, the wear detection device 302 includes one or more sensors mounted on the shovel 100 or remote from the shovel 100”);“The non-contact sensor configured to detect a parameter indicative of wear” (Restum [0033] “ For example, the wear detection device 302 may use light, radar, infrared technology, radio frequency identification, ultrasonic technology, object recognition in image data, or other forms of non-contact detection to detect the size”); “a controller communicatively coupled to the non-contact sensor, the controller configured to determine a status of the wear” (Restum abstract “One system includes an electronic processor configured to determine a wear rate of the component based on a current dimension of the component”).
It would be obvious to one of ordinary skill in the art to modify the wear detection system of Behmlander by coupling the noncontact sensor to the “agricultural implement”, of Behmlander, using a bracket similar to the type described in Restum (Restum [0034] “The light sources 304 and the light sensors 306 may be mounted on a bracket 308, which allows the wear detection device 302 to be mounted to the shovel 100.”) instead of having the sensor imbedded within a bore in the attachment.  One would be motivated to attach the sensor on to the frame instead of in a bore on the attachment in order to better protect the sensor system from damage while the Ripper is engaged. Both Restum and Behmlander are classified within E02F 9/2808, so that while searching for part wear detection systems both publications would be found. Further both Restum and Behmlander use the same underlying concept of measuring/detecting length or dimension changes of a part to estimate wear and the “Heavy Machinery” of Restum would reasonably include industrial farming equipment. The resulting modified Behmlander, with the sensor arrangement of Restum attached to the agricultural implement of Behmlander, would then read on all aspects of claim 1.
Regarding claim 2, modified Behmlander teaches “The wear monitoring system of claim 1, wherein the non-contact sensor comprises an ultrasonic sensor.” (Behmlander, Column 3, line 23, “Sensor may be an ultrasonic sensor” or alternatively Restum [0033] “ For example, the wear detection device 302 may use light, radar, infrared technology, radio frequency identification, ultrasonic technology”)
Regarding claim 3, modified Behmlander teaches “The wear monitoring system of claim 1, wherein the non-contact sensor is configured to detect a distance between the non-contact sensor and an outer surface of the shank attachment member, the distance being indicative of the wear of the shank attachment member.” (Restum [0033] “As illustrated in FIG. 4, the system 300 includes a wear detection device 302 configured to detect a wear level of a tooth 152. The wear detection device 302 may use various technologies to detect the wear level of a tooth 152. For example, the wear detection device 302 may use light, radar, infrared technology, radio frequency identification, ultrasonic technology, object recognition in image data, or other forms of non-contact detection to detect the size (one or more dimensions) of a tooth 152”).
Regarding claim 4, modified Behmlander teaches “the wear monitoring system of claim 1, wherein the shank attachment member includes a body defining a tip end, the non-contact sensor being configured to detect the distance between the non-contact sensor and the outer surface of the shank attachment member adjacent to its tip end.” (Behmlander, column 3, lines 32-35 “A time interval between sending the signal and receiving the echo is calculated (either by sensor and/or by controller) to determine the a distance from sensor to terminal end” measurement to the terminus end is a distance to an outer surface or alternatively Restum [0033] “As illustrated in FIG. 4, the system 300 includes a wear detection device 302 configured to detect a wear level of a tooth 152. The wear detection device 302 may use various technologies to detect the wear level of a tooth 152. For example, the wear detection device 302 may use light, radar, infrared technology, radio frequency identification, ultrasonic technology, object recognition in image data, or other forms of non-contact detection to detect the size (one or more dimensions) of a tooth 152“)
Regarding claim 5, modified Behmlander teaches “The wear monitoring system of claim 1, further comprising a user interface in communication with the controller, the controller being configured to indicate the status of the wear of the shank attachment member to an operator of the agricultural implement via the user interface.” (Behmlander Column 4, lines 16-18 “The notification generated by controller 44 may be shown on display 54 located within operator station 18. This notification may provide a visual and/or audible alert regarding a current dimension or cutting edge 30, a remaining useful life of cutting edge 30.”)
Regarding claim 6, modified Behmlander teaches “The wear monitoring system of claim 1, wherein the controller is configured to adjust an operation of the agricultural implement based at least in part on the determined status of the wear of the shank attachment member.” (Behmlander Column 4, lines 16-18 “The notification generated by controller 44 may be shown on display 54 located within operator station 18. This notification may provide a visual and/or audible alert regarding a current dimension or cutting edge 30, a remaining useful life of cutting edge 30.” (This notification generation would fall under BRI of “operation” adjustment”))
Regarding Claim 7, modified Behmlander teaches a “wherein the non-contact sensor is configured to be coupled to a frame of the agricultural implement, the non- contact sensor having a field of view directed towards the shank attachment member” (Restum [0033] ”The sensors may be positioned to view the tooth 152”) 
 (Behmlander Column 1, lines 48-50 “It is contemplated that DCM 24 and/or ripper assembly 26 may be connected to and supported”, here the disclosure of the ripper assembly teaches the tillage point)
Regarding Claim 9, modified Behmlander teaches “a shank attachment member coupled to the distal end of the shank” (Restum [0034] “The light sources 304 and the light sensors 306 may be mounted on a bracket 308, which allows the wear detection device 302 to be mounted to the shovel 100.”), “a non-contact sensor coupled to the frame, the non-contact sensor configured to detect a parameter indicative of wear of the shank attachment member” (Restum [0034] “The light sources 304 and the light sensors 306 may be mounted on a bracket 308, which allows the wear detection device 302 to be mounted to the shovel 100.”) “and a controller communicatively coupled to the non-contact sensor” (Behmlander, column 3, lines 40-42 “ Communication element 40 may be any type of communication element known in the art capable of directing signals from sensor 38 to controller 44 wirelessly.”), “the controller configured to determine a status of the wear of the shank attachment member based on sensor data received from the non-contact sensor” (Behmlander Column 4, lines 1-5 “ Controller 44 may include a memory, a secondary storage device, a processor, and any other components for running an application and/or recording signals from the sensor” and Behmlander, Column 4, 8-10 “One or more maps relating the signal from sensor 38 with wear values for the cutting edge”)
(Behmlander, Column 3, lines 23-25, “Sensor 38 may be an ultrasonic sensor”)
Regarding Claim 11, modified Behmlander teaches “wherein the non-contact sensor is configured to detect a distance between the non-contact sensor and an outer surface of the shank attachment member, the distance being indicative of the wear of the shank attachment member” (Behmlander, column 3, lines 32-35 “A time interval between sending the signal and receiving the echo is calculated either by sensor and/or by controller to determine the a distance from sensor to terminal end”  (measurement to the terminus end is distance to an outer surface)” or alternatively Restum [0033] “As illustrated in FIG. 4, the system 300 includes a wear detection device 302 configured to detect a wear level of a tooth 152. The wear detection device 302 may use various technologies to detect the wear level of a tooth 152. For example, the wear detection device 302 may use light, radar, infrared technology, radio frequency identification, ultrasonic technology, object recognition in image data, or other forms of non-contact detection to detect the size (one or more dimensions) of a tooth 152“)
Regarding Claim 12, modified Behmlander teaches “wherein the shank attachment member includes a body defining a tip end” (Behmlander figure 2, clear shows a tip end on cutting blade), and “the non-contact sensor being configured to detect the distance between the non-contact sensor and the outer surface of the shank attachment member adjacent to its tip end.” (Behmlander, column 3, lines 32-35 “A time interval between sending the signal and receiving the echo is calculated (either by sensor and/or by controller) to determine the a distance from sensor to terminal end” (measurement to the terminus end is distance to an outer surface)” or alternatively Restum [0033] “The wear detection device 302 may use various technologies to detect the wear level of a tooth 152. For example, the wear detection device 302 may use light, radar, infrared technology, radio frequency identification, ultrasonic technology, object recognition in image data, or other forms of non-contact detection to detect the size (one or more dimensions) of a tooth 152”)
Regarding Claim 13, modified Behmlander teaches “wherein the controller is configured to indicate the status of the wear of the shank attachment member to an operator of the agricultural implement via a user interface communicatively coupled to the controller” (Behmlander, Column 4, lines 51-54, “The notifications may be generated continuously, or alternatively, only after a comparison with one or more threshold values indicate the need to generate the notification.”)
Regarding claim 14, modified Behmlander teaches “wherein the controller is configured to adjust an operation of the agricultural implement based at least in part on the determined status of the wear of the shank attachment member.” (Behmlander Column 4, lines 16-18 “The notification generated by controller 44 may be shown on display 54 located within operator station 18. This notification may provide a visual and/or audible alert regarding a current dimension or cutting edge 30, a remaining useful life of cutting edge 30.” (This notification generation would fall under BRI of “operation” adjustment”)
Regarding claim 15, modified Behmlander teaches “wherein the non-contact sensor is coupled to the frame such that the non-contact sensor has a field of view directed towards the (Restum [0033] “The sensors may be positioned to view the tooth 152”)
Regarding claim 16, modified Behmlander teaches “wherein the shank attachment member is positioned below a surface of the ground when the frame is at the lowered position and is positioned above the surface of the ground when the frame is at the raised position, the non-contact sensor only being configured to detect the parameter indicative of wear of the shank attachment member when the frame is at the raised position.” (Behmlander, fig 1 clearly shows hydraulic attachments on element 28 for raising and lowering of the implement. Restum [0033] “The wear detection device 302 may use various technologies to detect the wear level of a tooth 152. For example, the wear detection device 302 may use light, radar, infrared technology, radio frequency identification, ultrasonic technology, object recognition in image data, or other forms of non-contact detection to detect the size (one or more dimensions) of a tooth 152”, many of these non-contact sensor types inherently require the shank attachment member to be in a raise (out of the ground) position, for example both LIDAR and image recognition technology would be unable to penetrate soil to get an accurate length reading.)
Regarding claim 17, modified Behmlander teaches “wherein the shank attachment member comprises a tillage point.” (Column 1, lines 48-50 “It is contemplated that DCM 24 and/or ripper assembly 26 may be connected to and supported”, here the disclosure of the ripper assembly teaches that the “cutting blade” is a tillage point)
Regarding claim 18, modified Behmlander teaches “shank attachment member from a non-contact sensor supported relative to the frame,” (Behmlander (column 3, lines 32-35) “A time interval between sending the signal and receiving the echo is calculated (either by sensor and/or by controller) to determine the a distance from sensor to terminal end”  (measurement to the terminus end is distance to an outer surface), “comparing, with the computing device, the input with a predetermined wear threshold for the shank attachment member, and determining, with the computing device, a status of the wear of the shank attachment member based on the comparison of the input with the predetermined wear threshold” (Behmlander, Column 1 lines 67 “After cutting edge had been worn by a threshold amount”, Column 4, lines 51-54, “The notifications may be generated continuously, or alternatively, only after a comparison with one or more threshold values indicate the need to generate the notification.”).
Regarding Claim 19, modified Behmlander teaches “indicating, with the computing device, to an operator of the implement that the shank attachment member needs to be replaced based on the determined status of the wear” (Behmlander Column 4, lines 16-18 “The notification generated by controller 44 may be shown on display 54 located within operator station 18. This notification may provide a visual and/or audible alert regarding a current dimension or cutting edge 30, a remaining useful life of cutting edge 30.”).
Regarding claim 20, modified Behmlander teaches “with the computing device, the frame from the lowered position to the raised position before receiving the input indicative of the wear of the shank attachment member from the non-contact sensor, and  2955329/CNHW-252 actuating, with the computing device, the frame from the raised position to the lowered position following receipt of the input to allow operation of the implement” (Behmlander, fig 1 clearly shows hydraulic attachments on element 28 for raising and lowering of the implement. Driver operated input control to raise or lower via a computer is well known/inherent, the non-contact sensors such as LIDAR and visual image analysis as described by Restum inherently require an unobstructed view of the shank as they are incapable of penetrating soil).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/             Supervisory Patent Examiner, Art Unit 3661